      Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 1 of 16



 Elizabeth M. Peck (USB 6304)
 PECK-LAW, Employment & Civil Rights
 111 N. Market St., Ste. 300
 San Jose, California 95113
 408-478-3555
 lisa@peck-law.com


Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION


CINDY ABERNATHY, individually                     COLLECTIVE ACTION
and on behalf of all persons similarly               COMPLAINT
situated,
                                                     JURY DEMANDED
              Plaintiff,
                                             Civil No.: 1:20-cv-00042-DBP
       v.
                                             Mag. Judge Dustin B. Pead
MOLINA HEALTHCARE, INC.,

              Defendant.




                       COLLECTIVE ACTION COMPLAINT

       Plaintiff Cindy Abernathy (“Plaintiff” or “Abernathy”), on behalf of herself

and all others similarly situated, by and through her attorneys, brings this lawsuit

against Molina Healthcare, Inc. (“Molina” or “Defendant”), seeking all available

remedies under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”).
      Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 2 of 16



      The foregoing allegations are made on personal knowledge as to Plaintiff’s

own conduct and are made on information and belief as to the acts of others.

                                INTRODUCTION

      1.     Molina is a Managed Care Organization (“MCO”) that reaps hundreds

of millions of dollars per year in incentive bonuses paid by the Centers for Medicare

& Medicaid Services (“CMS”). These bonuses are paid based on material submitted

to CMS that reflects certain objective indicators of “quality” healthcare called

Healthcare Effectiveness Data and Information Set (“HEDIS”) measures. Molina

relies on a workforce comprised largely of HEDIS Reviewers and Abstractors

(collectively, “HEDIS Reviewers”) who regularly work upwards of forty (40) or fifty

(50) hours per week to prepare the material ultimately submitted to CMS to determine

these bonus payments.

      2.     This case is above Molina’s knowing and improper classification of its

HEDIS Reviewers as exempt from the FLSA, who, as a result, did not receive

overtime pay for hours regularly worked in excess of forty (40) hours in a workweek.

                         JURISDICTION AND VENUE

      3.     Jurisdiction over Plaintiff’s FLSA claim is proper under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

      4.     Venue is this Court is proper pursuant to 28 U.S.C. § 1391, since

Defendant maintains an office and conducts business in this judicial district, and a



                                         2
      Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 3 of 16



substantial part of the events giving rise to Plaintiff’s and Collective Members’

claims occurred within this judicial district.

                                      PARTIES

      5.     Plaintiff Cindy Abernathy is an individual residing in Nibley, Utah.

Abernathy worked for Defendant as a Medical Records Quality Assurance Senior

Specialist conducting Healthcare Effectiveness Date and Information Set (“HEDIS”)

reviews between December 2015 and April 2018. Pursuant to 29 U.S.C. § 216(b),

Abernathy has consented in writing to participate in this action. See Exhibit A.

      6.     Defendant Molina Healthcare, Inc. (“Defendant” or “Molina”) is a

Fortune 500 company “providing managed health care services under the Medicaid

and Medicare programs and through the state insurance marketplaces” throughout

the United States. Molina Healthcare, Inc., About Molina, Company Information,

https://www.molinahealthcare.com/members/common/en-

US/abtmolina/compinfo/Pages/compinfo.aspx (last visited February 26, 2020).

      7.      Defendant maintains its national headquarters at 200 Oceangate, Suite

100, Long Beach, California 90802 and is incorporated in Delaware. Defendant

maintains an office at 7050 Union Park Center, Suite 200, Midvale, Utah 84047, and

is registered to conduct business in Utah and maintains its Registered Agent at 15

West South Temple, Suite 600, Salt Lake City, Utah 84101.

      8.     At all times material to this action, Defendant has employed individuals



                                           3
       Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 4 of 16



engaged in commerce or in the production of goods for commerce and/or handling,

selling, or otherwise working on goods or materials that have been moved in or

produced in commerce by any person, as defined by the FLSA, 29 U.S.C. §§ 206-

207.

       9.    Defendant’s annual gross volume of sales made or business done

exceeds $500,000.

                       FLSA COLLECTIVE DEFINITION

       10.   Plaintiff brings Count I of this lawsuit pursuant to 29 U.S.C. § 216(b) as

a collective action, individually, and on behalf the following class:

       All individuals who worked for Molina Healthcare, Inc. providing
       HEDIS reviews in the United States between three years from the filing
       date of this Complaint and the present and were not paid overtime (the
       “FLSA Collective”).

       11.   Plaintiff reserves the right to redefine the FLSA Collective prior to

notice, and thereafter, as may be warranted or necessary.

                                       FACTS

       12.   Defendant contracts with CMS to provide services to Medicare and

Medicaid beneficiaries throughout the United States.

       13.   In an attempt to incentivize “quality” healthcare focused on long-term

health outcomes, the Federal Government formalized a system that rewards providers

for rendering “quality” care under which CMS offer bonus payments to Molina and

other MCOs based on objective indicators of “quality” called HEDIS measures.

                                           4
      Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 5 of 16



      14.    CMS evaluates “quality” of care objectively on the basis of whether

MCOs met or exceeded identifiable, hyper-specific, and standardized performance

measures known as HEDIS measures.

      15.    The Federal Government pays out billions of dollars in “quality”

bonuses annually to Defendant and other MCOs that meet or exceed these rigidly-

defined HEDIS measures.

      16.    There are currently 90 HEDIS measures ranging from the frequency

with which a primary care physician documents a patient’s body mass index to the

percentage of patients who receive a flu shot. National Committee for Quality

Assurance,       HEDIS         Measures        and          Technical    Resources,

https://www.ncqa.org/hedis/measures (last visited February 26, 2020).

      17.    HEDIS measures are developed, published, and maintained by the

National Committee for Quality Assurance (“NCQA”) – an independent, nonprofit

organization.

      18.    Defendant employs hundreds of HEDIS Reviewers to prepare the

material necessary for CMS to ultimately determine quality bonus eligibility.

      19.    MCOs, including Defendant, are rated by CMS on a 5-star scale (known

as the “CMS Star Rating Program”) that is based, largely, on the number of HEDIS

measures that are met or exceeded throughout the provider network in one fiscal year.

MCOs earning at least four (4) stars qualify for a bonus.



                                          5
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 6 of 16



      20.   On average, bonuses generate an additional 5% of revenue per member

per year. For a 4-star MCO with one (1) million members, this translates to

approximately $500 million in bonuses. See Kaiser Health News, Medicare plans

scores higher ratings and millions in bonuses, report says, HEALTHCARE

FINANCE, March 8, 2016, www.healthcarefinancenews.com/news/medicare-plans-

score-higher-ratings-and-millions-bonuses.

      Plaintiff and Collective Members are Not Exempt Under the FLSA

      21.   Plaintiff worked for Defendant as a HEDIS Reviewer between

approximately December 2015 and April 2018.

      22.   Defendant and other MCOs employ HEDIS Reviewers, like Plaintiff, to

conduct HEDIS reviews that are submitted to the NCQA for certification before

being sent to CMS for review to determine bonus payments.

      23.   Rote in nature, HEDIS reviews consist of reading through electronic

medical records in search of specific pieces of information about members’

healthcare which correspond with a specific HEDIS measure, and identifying that

objective information already recorded in the members’ medical records.

      24.   For example, a HEDIS Reviewer may spend his or her day identifying

in the medical records the last blood pressure reading of the year for dozens of

patients in order to report whether a specific HEDIS measure related to blood

pressure was met.



                                        6
      Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 7 of 16



      25.    To complete their job duties, HEDIS Reviewers routinely utilize the

“Ctrl-F” search function on their computers to locate specific pieces of information

about members’ healthcare which correspond with a HEDIS measure.

      26.    HEDIS Reviewers work remotely and never directly or indirectly

engage with patients.

      27.    To complete HEDIS reviews, HEDIS Reviewers utilize Inovolan

software designed for HEDIS review.

      28.    HEDIS Reviewers are required to submit their HEDIS reviews using the

software to their managers.

      29.    Plaintiff and Collective Members undergo a thirty (30) day peer training

and a weeklong training by managers regarding the HEDIS rules.

      30.    Plaintiff and other HEDIS Reviewers receive explicit instructional

materials to complete HEDIS reviews that effectively rendered their job duties

clerical to the extent that a layperson without clinical knowledge or training could

complete them with minimal training.

      31.    For   example,    HEDIS     Reviewers    receive   “HEDIS     Technical

Specifications” published annually by the NCQA.             The HEDIS Technical

Specifications contain objective, rigid, and step-by-step instructions for determining

whether HEDIS measures were met.

      32.    HEDIS Reviewers are provided with roadmaps and instructions by



                                          7
       Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 8 of 16



Defendant which address any potential uncertainty about what is or is not compliant

with a HEDIS measure.

       33.   HEDIS Reviewers also receive a database of questions answered by

managers and auditors regarding compliance with HEDIS measures. Plaintiff and

HEDIS Reviewers could search a key word if they encountered any uncertainty

regarding compliance with a HEDIS measure.

       34.   If the exact words or data points contained in the HEDIS Technical

Specifications or Defendant’s supplementary materials are not present in a member’s

electronic medical records, a HEDIS Reviewer has neither the discretion nor

authority to make any interpretations with respect to whether a HEDIS measure is

met.

       35.   If a HEDIS Reviewer has any uncertainty in the process of following

the step-by-step instructions in the HEDIS Technical Specifications and cannot locate

a precise answer in the supplementary material, Defendant requires HEDIS

Reviewers to escalate the question to a manager or review a database of questions

answered by auditors who are above HEDIS Reviewers.

       36.   Reviews completed by Plaintiff and other HEDIS Reviewers were and

continue to be subject to oversight and further review. Managers and NCQA auditors

routinely had and exercised the authority to review the accuracy of Plaintiff’s and

other HEDIS Reviewers’ work.



                                         8
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 9 of 16



      37.   In fact, before HEDIS Reviews are submitted to CMS to evaluate

bonuses payments, a randomized sample of reviews (representative of all reviews)

undergo a compliance audit conducted by an NCQA Certified HEDIS Auditor.

      38.   In virtue of the random sampling, every HEDIS Review must be

conducted as if it will be reviewed by the NCQA Certified HEDIS Auditor.

      39.   In order to ensure that the Federal Government allocates billions of

taxpayer money equitably and objectively to MCOs across the United States, CMS

relies upon the NCQA to safeguard the review process against any subjectivity and

biases which would skew the quality evaluation and inequitably award or withhold

bonuses to private corporations.

      40.   In order to ensure uniformity and to mitigate any shifting standards of

HEDIS review which would undermine the credibility of CMS and the Federal

Government’s underlying mission to promote “quality” healthcare, the NCQA

entirely eliminates independent judgment or discretion from the HEDIS review

process.

      41.   HEDIS Reviewers do not exercise or otherwise rely upon any advanced

knowledge or experience to complete their job duties.

      42.   In fact, the exercise of discretion or independent judgement directly

interferes with the completion of a proper HEDIS review which is contingent upon

total standardization achieved by strictly adhering to the HEDIS Technical



                                        9
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 10 of 16



Specifications and supplementary material provided by Defendant.

      43.      While Plaintiff and other colleagues are Registered Nurses, a nursing

degree is not a condition of employment. In fact, some of Plaintiff’s colleagues were

certified medical coders with no nursing education or experience.

      44.      Plaintiff’s primary duty does not require advanced knowledge and is not

predominantly intellectual or scientific in character. Plaintiff’s job duties do not

require consistent exercise of discretion and judgment.

             Plaintiff and Collective Members Did Not Receive Overtime

      45.      Plaintiff worked for Defendant as a HEDIS Reviewer between

approximately December 2015 and April 2018.

      46.      During the February to May period known as “HEDIS Review Season,”

Plaintiff worked five (5) days per week, typically between fifty (50) and sixty (60)

hours per week. Plaintiff observed that other Collective Members worked similar

schedules.

      47.      Outside the HEDIS Review Season, Plaintiff worked five (5) days per

week, typically between forty (40) and fifty (50) hours per week. Plaintiff observed

that other Collective Members worked similar schedules.

      48.      Plaintiff and Collective Members routinely worked in excess of forty

(40) hours per workweek, but were not paid overtime compensation as required by

the FLSA.



                                          10
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 11 of 16



      49.    Plaintiff and Collective Members were required to enter eight (8) hours

per day on Defendant’s electronic time keeping software and were precluded from

entering more than 8 hours per day notwithstanding routinely working in excess of 8

hours a day and more than forty (40) hours a week.

      50.    Although the workload assigned to Plaintiff and Collective Members

typically required them to work more than forty (40) hours per week, Defendant

failed to pay them one and one-half (1 ½) times their regular rate of pay for hours in

excess of forty (40) hours per week, as required by the FLSA.

      51.    Instead, Plaintiff and Collective Members were misclassified as exempt

from the FLSA and paid a salary without overtime compensation.

                     Defendant Willfully Violated the FLSA

      52.    Defendant and its senior management had no reasonable basis to believe

that Plaintiff and Collective Members were exempt of the FLSA. Rather, Defendant

either knew or acted with reckless disregard for clearly applicable FLSA provisions

in misclassifying Plaintiff and the FLSA Collective as exempt and failing to pay them

overtime. Such willfulness is demonstrated by, or may be reasonably inferred from,

Defendant’s actions and/or failures to act.

      53.    Defendant knowingly, or with reckless disregard, failed to make, keep

and preserve records with respect to Plaintiff and other members of the FLSA

Collective sufficient to determine their lawful wages, actual hours worked and other



                                          11
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 12 of 16



conditions of employment as required by federal and state law. See 29 U.S.C. §

211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1), 516.2(c) (requiring employers to

maintain payroll records for three years and time sheets for two years, including the

exact number of hours worked each day and each week).

       COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      54.    Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a

collective action on behalf of the FLSA Collective defined above.

      55.    Plaintiff desires to pursue her FLSA claims on behalf of any individuals

who opt-in to this action pursuant to 29 U.S.C. § 216(b).

      56.    Plaintiff and the FLSA Collective are “similarly situated,” as that term

is used in 29 U.S.C. § 216(b), because, inter alia, all such individuals worked

pursuant to Defendant’s previously-described common pay practices and, as a result

of such practices, were not paid the full and legally mandated overtime premium for

hours worked over forty (40) during the workweek. Resolution of this action

requires inquiry into common facts, including, inter alia, Defendant’s common

compensation, timekeeping and payroll practices.

      57.    Specifically, Defendant misclassified Collective Members as exempt

and failed to pay overtime at time and a half (1½) the employee’s regular rate as

required by the FLSA for hours worked in excess of forty (40) per workweek.

      58.    The similarly situated employees are known to Defendant and are



                                         12
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 13 of 16



readily identifiable and may be located through Defendant’s business records and

the records of any payroll companies Defendant use.

      59.    Defendant employs many FLSA Collective Members throughout the

United States. These similarly situated employees may be readily notified of the

instant litigation through direct means, such U.S. mail and/or other appropriate

means, and should be allowed to opt into it pursuant to 29 U.S.C. § 216(b), for the

purpose of collectively adjudicating their similar claims for overtime and other

compensation violations, liquidated damages, interest, and attorneys’ fees and costs

under the FLSA.

                        FIRST CAUSE OF ACTION
                            Violation of the FLSA
                (On Behalf of Plaintiff and the FLSA Collective)

      60.    All previous paragraphs are incorporated as though fully set forth

herein.

      61.    The FLSA requires that covered employees be compensated for all

hours worked in excess of forty (40) hours per week at a rate not less than one and

one-half (1½) times the regular rate at which he is employed. See 29 U.S.C. §

207(a)(1).

      62.    Defendant is subject to the wage requirements of the FLSA because

Defendant is an “employer” under 29 U.S.C. § 203(d).

      63.    At all relevant times, Defendant was, and continues to be, an



                                        13
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 14 of 16



“employer” engaged in interstate commerce and/or in the production of goods for

commerce within the meaning of the FLSA, 29 U.S.C. § 203.

      64.    During all relevant times, the members of FLSA Collective, including

Plaintiff, were covered employees entitled to the above-described FLSA protections.

See 29 U.S.C. § 203(e).

      65.    Plaintiff and the FLSA Collective are not exempt from the requirements

of the FLSA.

      66.    Plaintiff and the FLSA Collective are entitled to be paid overtime

compensation for all hours worked over forty (40) in a workweek pursuant to 29

U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.

      67.    Defendant’s compensation scheme applicable to Plaintiff and the FLSA

Collective failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. § 778.112.

      68.    Defendant knowingly failed to compensate Plaintiff and the FLSA

Collective at a rate of one and one-half (1½) times their regular hourly wage for

hours worked in excess of forty (40) hours per week, in violation of 29 U.S.C. §

207(a)(1) and 29 C.F.R. § 778.112.

      69.    Defendant also knowingly failed to create, keep and preserve records

with respect to work performed by Plaintiff and the FLSA Collective sufficient to

determine their wages, hours and other conditions of employment in violation of the

FLSA, 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1), 516.2(c).



                                         14
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 15 of 16



      70.      In violating the FLSA, Defendant acted willfully and with reckless

disregard of clearly applicable FLSA provisions.

      71.      Pursuant 29 U.S.C. § 216(b), employers, such as Defendant, who fail

to pay an employee wages in conformance with the FLSA shall be liable to the

employee for the unpaid minimum and overtime wages, an additional equal amount

as liquidated damages, reasonable attorney’s fees, and costs of the action.

                               CLAIMS FOR RELIEF

      WHEREFORE, Plaintiff seeks the following relief on behalf of herself and all

others similarly situated:

            a. An order permitting this litigation to proceed as an FLSA collective

               action pursuant to 29 U.S.C. § 216(b);

            b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all

               potential FLSA Collective members;

            c. Back pay damages (including unpaid overtime compensation, unpaid

               spread of hours payments, and unpaid wages) and prejudgment interest

               to the fullest extent permitted under the law;

            d. Liquidated damages and penalties to the fullest extent permitted under

               the law;

            e. Litigation costs, expenses, and attorneys’ fees to the fullest extent

               permitted under the law; and



                                           15
     Case 1:20-cv-00042-DAK-JCB Document 2 Filed 04/23/20 Page 16 of 16



          f. Such other and further relief as this Court deems just and proper.

                                  JURY DEMAND

      Plaintiff hereby demands a jury trial on all claims and issues for which

Plaintiff and the Collective are entitled to a jury.

Dated: April 23, 2020                    Respectfully submitted,

                                         PECK-LAW, Employment & Civil Rights

                                           /s/ Elizabeth M. Peck

                                         Elizabeth M. Peck

                                         Sarah R. Schalman-Bergen (PA 206211)
                                         Camille Fundora Rodriguez (PA 312533)
                                         Krysten Connon (PA 314190)
                                         BERGER MONTAGUE PC
                                         1818 Market Street, Suite 3600
                                         Philadelphia, PA 19103
                                         Tel.: (215) 875-3000
                                         Fax: (215) 875-4604
                                         sschalman-bergen@bm.net
                                         crodriguez@bm.net
                                         kconnon@bm.net

                                         Harold Lichten (Mass. BBO # 549689)
                                         Anastasia Doherty (Mass. BBO # 705288)
                                         LICHTEN & LISS-RIORDAN, P.C.
                                         729 Boylston St., Suite 2000
                                         Boston, MA 02116
                                         Telephone: (617) 994-5800
                                         Facsimile: (617) 994-5801
                                         hlichten@llrlaw.com
                                         adoherty@llrlaw.com

                                         Attorneys for the Plaintiff and the Proposed
                                         Collective

                                           16
